Citation Nr: 1003675	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to April 1969 and from February 1970 to February 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2009, a Travel Board 
hearing was held  before the undersigned; a transcript of 
this hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the Veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(2009).  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

The Veteran alleges that he injured his low back in service.  
Service treatment records (STRs) indicate multiple occasions 
on which the Veteran was treated for low back pain or injury 
between 1967 and 1972.  Moreover, post-service records 
reflect current low back complaints.  Accordingly, the 
evidence of record indicates that the Veteran's current low 
back disability may be associated with his service.  As such, 
the Board is of the opinion that a VA medical examination is 
warranted to determine if there is a nexus between the 
Veteran's in-service low back complaints and his current back 
disability. 


Accordingly, the case is REMANDED for the following:

1.  Arrange for an orthopedic examination 
of the Veteran to determine the nature 
and the likely etiology of any current 
low back  disability found.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination. The 
examiner should identify (by medical  
diagnosis) any current low back  
disability found on examination, and  
opine whether it is at least as likely as 
not (a 50 percent or better probability)  
that such disability is related to the  
Veteran's military service, and  
specifically the low back complaints 
noted therein.  All opinions must be 
accompanied by a clear rationale.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative. 

2.  Following the above action, re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


